     Case 6:21-mj-01359-GJK Document 8 Filed 04/30/21 Page 1 of 1 PageID 23



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                                    Case No. 6: 21-1359


JONATHAN J. MUNAFO                                                AUSA: Jen Harrington
                                                                  Defense Atty.: Erin Hyde

                      Thomas B. Smith
 U.S. MAGISTRATE
                      Courtroom 6D
                                                            April 30, 2021
 JUDGE                                                      10:32-10:41 = 09 mins
 DEPUTY CLERK         Kim Anderson           RECORDING      Digital
                                                            Orlando_Digital_Transcripts@flmd.uscourts.gov
                                                             Ebonie Henderson
 INTERPRETER                                 PTS/PROB.


                                  CLERK=S MINUTES
                      INITIAL APPEARANCE RULE 5C INDICTMENT


Case called, appearances made, procedural setting by Court
Court recognizes dft present in court
Dft sworn and testifies
Court direct of dft/dft answers
Dft advised of indictment sworn in the District of Columbia
Gov summarizes penalties
Dft reserves detention and identity hearing to be held in D.C.
Dft advised of rule 20 transfer
Parties advised of Due Process Protections Act
Gov addresses order of removal to charging district since dft has 2 criminal cases in different
jurisdictions
Dft does not have anything to offer on this issue
Court to issue an order of removal
Court adjourned
